         Case 1:18-cr-00410-RP Document 572 Filed 11/10/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
    UNITED STATES OF AMERICA,                    §
            Plaintiff                            §
                                                 §
    v.                                           §        Case No. 1:18-CR-00410-RP-5
                                                 §
    JESSEFER CORIA (5),
                                                 §
            Defendant
                                                 §

                   ORDER GRANTING SECOND UNOPPOSED MOTION
                       TO MODIFY CONDITIONS OF RELEASE

   Before the Court is Defendant Jessefer Coria’s Second Unopposed Motion for Modification of

Conditions of Release, filed on November 8, 2020 (Dkt. 569). The District Court referred the

Motion to the undersigned Magistrate Judge for resolution on November 9, 2020 (Dkt. 571).

   On April 6, 2020, the Court modified the Order Setting Conditions of Release to permit

Defendant to live in Fullerton, California (Dkt. 512). Due to property management issues at his

current residence, Defendant now seeks to modify the conditions of release so that he may move.

The Government does not oppose the motion.

   Defendant’s motion is GRANTED. IT IS HEREBY ORDERED that Paragraph 7(f) of

Defendant’s Additional Conditions of Release (Dkt. 502) is FURTHER AMENDED as follows:

          The defendant must abide by the following restrictions on personal
          association, residence, or travel: Defendant is permitted to reside at 1850
          Brea Blvd., Apt. F09, Fullerton, California, 92835, with his sister, Jessly
          Yanisa Coria-Solis. Defendant may not travel outside Orange County,
          California, and its contiguous counties without permission from Pretrial
          Services. Travel is permitted to the Western District of Texas for attorney
          meetings and court purposes only. Defendant shall not travel to Mexico.

   SIGNED on November 10, 2020.


                                                SUSAN HIGHTOWER
                                                UNITED STATES MAGISTRATE JUDGE
